Citation Nr: 1708882	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  04-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a disability manifested by muscle spasms.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which in relevant part denied service connection for migraine headaches and a disability manifested by muscle spasms.  The Veteran perfected a timely appeal to that decision.

In September 2007, the Board remanded the case for evidentiary development.  In November 2011, the Board denied service connection for migraine headaches and a disability manifested by muscle spasms.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court granted a Joint Motion for Remand, vacating the Board's denial and remanding the appeal for additional development and consideration.

Following the Court's remand, the Board remanded the case for further evidentiary development in October 2012.  The Board remanded the case again in August 2016.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2007, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran was advised in June 2012 that the VLJ who conducted his hearing is no longer employed at the Board.  The Veteran was provided the opportunity to have another hearing before a VLJ who would participate in a decision on his appeal; however, in July 2012, he indicated he did not desire a new hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  Nevertheless, in August 2016, the Veteran requested in writing a videoconference hearing in support of this appeal.  A remand is therefore necessary in order for such hearing to be accomplished.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time, and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same, please add appropriate documentation to the claims file.  After the hearing is conducted, return the case to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

